Citation Nr: 0610563	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Guy O. Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1952.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In a letter dated in April 2005, and submitted to the Board 
at the veteran's August 2005 personal hearing, P.L., M.D. 
relates that there is a reasonable likelihood that the 
veteran's right knee problems, headaches, and syncopal 
episode can be directly related to a fall he sustained at a 
VA medical center in September 2001 while undergoing 
treatment for PTSD.  As this appears to raise a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, this 
matter is referred to the RO for appropriate action.  

REMAND

The veteran claims that he suffers from PTSD as a result of 
various stressors he experienced while serving in Korea 
during the Korean Conflict.  Unfortunately, the Board finds 
that additional evidence is needed before it can adjudicate 
the veteran's claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2005).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West Supp 2005); 38 C.F.R. § 3.304(f); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged in-service traumatic 
stressor, it is necessary to develop this evidence.  Such 
development includes providing the stressor information to 
the United States Army and Joint Services Records Research 
Center (JSRRC) in an attempt to verify the claimed stressor.  

In this case, the RO sent the veteran a PTSD-questionnaire 
form in October 2001 in an attempt to identify his stressors.  
However, the veteran failed to reply and made no effort to 
submit details concerning any of his alleged stressors.  
However, the veteran recently discussed his stressors at a 
Board hearing held in August 2005.  In particular, the 
veteran testified that he engaged in combat during his tour 
in Korea from September 1950 to November 1951, and that he 
served with the 7th Division of the 8th Army, 31st Field 
Artillery Battalion, Battery D.  He related several combat 
incidents but did not provide specific dates or locations.  
He also testified that several friends were killed in combat, 
one of whom was his first sergeant, and that he himself was 
actually shot in the leg.  The veteran also indicated that he 
witnessed bodies being buried by bulldozers in mass graves.  

In light of the veteran's hearing testimony, after first 
giving the veteran another opportunity to provide specific 
information about these claimed in-service stressors, the RO 
should attempt to independently verify the occurrence of the 
claimed stressors through JSRRC.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c).  In doing so, the RO is 
reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi, 10 Vet. App. at 
311.  The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost, 16 Vet. App. at 128-
129.

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2) (West Supp 2005).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible.

2.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in- 
service stressor(s).  The RO should 
forward to the JSRRC  entity all 
supporting evidence (to include any 
probative evidence submitted by the 
veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  The RO 
should also review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





